Citation Nr: 1536024	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  12-14 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to July 1, 2012, and in excess of zero percent thereafter for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for erectile dysfunction (also claimed as loss of use of a creative organ), and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDINGS OF FACT

1.  On March 12, 2015, prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his appeal to the Board with regard to entitlement to a rating in excess of 10 percent prior to July 1, 2012, and in excess of zero percent thereafter for bilateral hearing loss.

2.  In an unappealed decision dated in September 2008, the RO declined to reopen the Veteran's previously denied claim of entitlement to service connection for erectile dysfunction on the basis that new and material evidence had not been received with regard to a link between the erectile dysfunction and service.

3.  The evidence received since the RO's September 2008 decision suggests a link between the Veteran's erectile dysfunction and service, and therefore raises a reasonable possibility of establishing the Veteran's claim of entitlement to service connection.

4.  The Veteran's erectile dysfunction is not related to service, or secondary to service-connected conditions.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of a rating in excess of 10 percent prior to July 1, 2012, and in excess of 0 percent thereafter for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2015).

2.  The September 2008 rating decision that determined that there was no link between the Veteran's erectile dysfunction and service is final.  38 U.S.C.A. § 7105(c) (2014); 38 C.F.R. § 20.1103 (2015).

3.  The criteria for reopening the claim of entitlement to service connection for erectile dysfunction are met.  38 U.S.C.A. § 5108 (2014); 38 C.F.R. § 3.156(A) (2015).

4.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

On March 13, 2015, prior to the promulgation of a decision in the appeal, the Veteran submitted a statement requesting to withdraw the appeal regarding an increased rating for bilateral hearing loss.

Therefore, there remains no allegation of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue, and it must be dismissed.


Reopening the Claim for Service Connection for Erectile Dysfunction

In a September 2008 decision, the RO declined to reopen the Veteran's claim for service connection for erectile dysfunction and the claim was therefore denied.  The Veteran again filed for service connection for erectile dysfunction in August 2009.  Although this claim was filed within a year of the September 2008 decision, the Board does not construe it as a notice of disagreement (NOD).  While "special wording is not required" for a NOD, it must nonetheless convey the veteran's disagreement with the rating decision and a desire for appellate review.  38 C.F.R. § 20.201 (2015).  A mere request for service connection, even when construed liberally, does not amount to a notice of disagreement.  There is no other communication from the Veteran within one year of the September 2008 rating decision.  Therefore, because the Veteran neither appealed the September 2008 decision nor submitted new and material evidence within the one year appeal period, the rating decision became final.  See 38 U.S.C.A. § 5103, 5103A, 7105 (2014); 38 C.F.R. § 3.156(b), 20.302, 20.1103 (2015).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

The September 2008 rating decision denied service connection on the basis that the evidence did not establish a link between the Veteran's erectile dysfunction and service.  Based on the grounds stated for the denial of service connection in that decision, new and material evidence would consist of evidence that the Veteran's erectile dysfunction is related to service.  Since the September 2008 rating decision, evidence received by VA includes a statement by the Veteran that his erectile dysfunction is secondary to his service-connected PTSD or related medications.  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence submitted since the last prior final decision will be presumed credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1993); see also Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  Therefore, the Board finds that this evidence is new and material, and serves to reopen the claim.

The Board must now consider whether the Veteran will be prejudiced if it proceeds to consider his claim for service connection for erectile dysfunction on the merits.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes that supplemental statements of the case were issued in May 2012, May 2013, and May 2015, in which the RO decided the claim on the merits, even though the claim had not been reopened.  Therefore, the Veteran's claim has effectively been considered in the first instance by the AOJ.  Additionally, the Veteran was provided notice of the evidence the VA required for development of his claim on numerous occasions.  A letter dated in May 2010 specifically notified the Veteran as to what evidence was needed to reopen his claim.  In light of the ample development of the Veteran's claim, he is not prejudiced by the Board's adjudication of the claim for service connection for erectile dysfunction.


Service Connection for Erectile Dysfunction

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Veteran contends that his erectile dysfunction is due to either his service-connected diabetes mellitus, or alternatively, service-connected PTSD and related medications.  

As an initial matter, the Board finds against service-connection on a direct basis.  Although the Veteran's contentions are centered on a theory of secondary service connection, VA must also consider service connection for the Veteran's erectile dysfunction on a direct basis.  See Shroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he can obtain benefit sought for the same disability.)  A review of the record, however, does not indicate, nor does the Veteran allege, that his erectile dysfunction is directly related to service.  

The Veteran's service treatment records are absent for any complaints or treatment of erectile dysfunction.  Notably, the Veteran's military separation examination shows that his genitourinary system was normal, but documents identifying body marks and an in-service ankle injury.  The first mention of impotence in the record is not until January 2001, more than 30 years after service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability, particularly when the veteran has sought treatment for other conditions during that time, is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Additionally, review of the pertinent medical records reveals no opinion linking the Veteran's erectile dysfunction directly to service.  In the absence of any evidence in support thereof, service connection on a direct basis for erectile dysfunction is denied.

The weight of the evidence also demonstrates that the Veteran's erectile dysfunction is not secondary to his service-connected disabilities.  The Veteran was provided a VA examination in March 2012 to address the etiology of his condition.  The Veteran reported that his erectile dysfunction had begun "some time ago," prior to his diabetes mellitus, and stated that he had been on multiple medications for erectile dysfunction for many years.  Following a review of the Veteran's claims file and medical records, and physical examination of the Veteran, the examiner opined that etiology of the erectile dysfunction was "multifactorial" and noted several contributing factors: subtherapeutic testosterone and testosterone, free levels; daily use of marijuana; smoker; PTSD and medications; hypertension and medications; diabetes mellitus; and low vitamin D levels.  The examiner opined that it was as likely as not that the Veteran's erectile dysfunction was attributable to one of the above diagnoses, but did not specify which.  

A May 2012 supplemental opinion clarified that the medical conditions contributing to the Veteran's erectile dysfunction were use of marijuana, hypertension, hypogonadism, and tobacco use.  As to the effect of diabetes on the condition, the examiner noted that the Veteran's diabetes has been well controlled with A1C levels in the normal range between 2003-current.  Furthermore, urology notes indicated good results with current treatment for erectile dysfunction and therefore it is unlikely that erectile dysfunction was aggravated beyond its natural progression by the service-connected diabetes mellitus.

Following the Veteran's contention in March 2015 that his erectile dysfunction was related to his service-connected PTSD, the RO sought an addendum opinion in May 2015.  The examiner again noted that the Veteran's erectile dysfunction has multiple causes, specifically hypogonadism, marijuana use (remission with residuals), and hypertension.  The examiner listed the Veteran's medications for all conditions and potential side effects.  However, the examiner noted that the Veteran's medications for PTSD, divalproex and trazadone, do not have sexual side effects.  Therefore, the examiner opined, the Veteran's erectile dysfunction is less likely as not caused by medications for PTSD. 

Based on the above, the Board finds that the Veteran's erectile dysfunction is not related to his service-connected disabilities.  Rather, VA examiners determined that his erectile dysfunction was caused by non-service-related reasons, namely, marijuana use, hypogonadism, and hypertension.  The Board acknowledges that the Veteran's medical records contain a June 2005 urology consult which indicates that the Veteran's erectile dysfunction "complaints may be psychogenic."  However, the Board affords more probative weight to the opinions of the VA examiners, which attributed the Veteran's erectile dysfunction to hypergonadism, marijuana use, and hypertension.  Those opinions were rendered following a review of the Veteran's military, civilian, and medical history, indicating a more comprehensive understanding of the condition's etiology.  The urology note, in contrast, was speculative in nature ("may"), with no rationale and no indication the Veteran's medical history was reviewed. 

While the Veteran believes his erectile dysfunction to be secondary to his diabetes, PTSD, or related medications, and is competent to describe his impotence, he is not competent to provide testimony regarding its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, n. 4 (Fed. Cir. 2007) (a layperson may be competent to identify a condition where the condition is simple, like a broken leg, but not if the condition is, for example, a type of cancer).  The cause of the Veteran's erectile dysfunction is not a simple identification that a layperson is competent to make, and there is no indication that the Veteran has the requisite medical training or expertise necessary in making such an opinion as to cause of those disabilities.  Therefore, given the medical expertise necessary in making such an opinion as to etiology and the assignment of symptoms to a particular diagnosis, the Veteran's statements regarding etiology of his erectile dysfunction do not constitute competent evidence on which the Board can make a service connection determination.

Accordingly, the weight of the evidence shows that the Veteran's erectile dysfunction is not related to his service-connected conditions or related medications.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b).  Therefore, the Veteran's claim for service connection for erectile dysfunction must be denied.


VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  The Veteran has been provided numerous notice letters regarding his claim, dating back to June 2003, with the most recent provided in June 2010.  The RO has obtained pertinent medical records including the Veteran's STRs, and VA outpatient treatment reports.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2015).

The Veteran was provided with a VA examination in March 2012, and the VA obtained additional medical opinions in May 2012 and May 2015.  He has made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Accordingly, the Board finds that no further development is required in this case.













(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a rating in excess of 10 percent prior to July 1, 2012, and in excess of zero percent thereafter for bilateral hearing loss, is dismissed.

New and material evidence having been received, the claim of service connection for erectile dysfunction is reopened, and to that extent only is the appeal granted.

Entitlement to service connection for erectile dysfunction is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


